Exhibit 23.1 Consent of Independent Registered Public Accounting Firm AtlanticusHoldings Corporation Atlanta, Georgia We hereby consent to the incorporation by reference in the Registration Statements on Form S-4 (No. 333-159456), and Form S-8 (No. 333-150988-99, 333-117960-99 and333-117959-99) ofAtlanticus Holdings Corporation of our report dated February 25, 2013, relating to the consolidated financial statements, which appears in the Annual Report on Form 10-K. /s/ BDO USA, LLP Atlanta, Georgia February 25, 2013
